Exhibit 10.3 Shareholders' Meeting Royal Invest Dwvelopment and Service B.V.
b

Minutes of the Extra-ordinary General Meeting of Shareholders of Royal Invest
Development and Services B.V. ("the Com­pany"), a private company with limited
liabi­lity with its registered seat in Amsterdam, The Nether­lands, held on
October 22, 2008.


The meeting appoints as chairman Mr Jerry Gruenbaum, law­fully representing the
common and preferential sharehol­der of the Compa­ny, Royal Invest International
Corp. The preferred shareholder also being present at the meeting is ECM Hoff
Holding B.V.


The chairman appoints as secretary Mr L.J.C.M. Kassing.


The chairman opens the meeting and records that all shares issued by the Company
are represented at the meeting and that no regis­tered depository receipts have
been issued with the co-operation of the Company nor that the right of usufruct
has been attached to any share nor that any share has been pledged.


So, despite the fact that no notice as prescribed by the Arti­cles of
Association and/or the law has been given, all unani­mous resolutions can be
passed legally.


The following resolutions are passed unanimously:


I.  
to accept the resignation as the director Mr D. Havenaar of the company and to
honourable discharge him from his liabilities for the conduct of the affairs of
the company and give him full discharge;



II.  
to accept the appointment of Mr. L.J.C.M. Kassing residing in Belgium as
managing director of the company and to be paid by Royal Invest International
Corp for his services as part of RIIC’s management team a consideration of €
15.000 per month with a minimum term for services of one year. RIIC will enter
into a separate management services agreement for this purpose;





There being no other business to be put before the meeting the chairman then
termin­ates the meeting, after which these minutes were finalized on November 6,
2008 and signed by him and the secre­tary in fourfold.




/s/ Jerry
Gruenbaum                                                                       
/s/ L.J.C.M. Kassing
The
chairman                                                                                    The
secretary






